Citation Nr: 1035480	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  02-05 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Attorney at 
Law


ATTORNEY FOR THE BOARD

Robert E. P. Jones




INTRODUCTION

The Veteran served on active duty from December 1980 to September 
1992.  

This matter comes to the Board of Veterans' Appeals (Board) from 
an August 2001 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In A March 2009 decision, the Board denied the Veteran's claim 
for service connection for a low back disorder.  The Veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In November 2009, the Court issued an order 
which granted a joint motion for remand, vacating the Board's 
March 2009 decision.  A copy of the motion and the Court's Order 
has been incorporated into the claims folder.
 
The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

The November 2009 joint motion states that the Veteran's claim 
must be remanded for another VA medical examination and states 
that a medical opinion should be obtained that discusses whether 
the Veteran's current back condition is related to any in-service 
incidents.

The Veteran's most recent VA treatment records should be obtained 
and associated with the record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records 
dated from August 29, 2008, to present.

2.  Then, the Veteran should be afforded a VA 
orthopedic examination.  The claims files 
should be provided to the examiner for 
review.  The examiner should perform any 
indicated neurological/diagnostic testing.  
The examiner should discuss the numerous 
complaints of back pain shown in the 
Veteran's service treatment records.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not that 
any current low back disorder is related to 
the back complaints during service or to 
service in general.  The examiner should 
provide a full rationale for all opinions 
provided.  

3.  Upon completion of the above requested 
development reconsider the Veteran's claim.  
If the benefit sought on appeal is not 
granted, the Veteran and his representative 
should be provided a supplemental statement 
of the case and be allowed the appropriate 
time for response. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



